LSB Industries, Inc. Form 10-Q (3-31-2008) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices (Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of April 30, 2009 was 21,109,812 shares, excluding 3,848,518 shares held as treasury stock. 2 Table of Contents FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 Special Note Regarding Forward-Looking Statements 58 PART II – Other Information Item 1. Legal Proceedings 61 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 65 Item 4. Submission of Matters to a Vote of Security Holders 65 Item 5. Other Information 65 Item 6. Exhibits 65 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at March 31, 2009 is unaudited) March 31, 2009 December 31, 2008 (In Thousands) Assets Current assets: Cash and cash equivalents $ 52,308 $ 46,204 Restricted cash 745 893 Accounts receivable, net 75,856 78,846 Inventories: Finished goods 32,041 30,679 Work in process 2,465 2,954 Raw materials 20,494 27,177 Total inventories 55,000 60,810 Supplies, prepaid items and other: Prepaid insurance 2,456 3,373 Precious metals 15,592 14,691 Supplies 4,492 4,301 Other 2,203 1,378 Total supplies, prepaid items and other 24,743 23,743 Deferred income taxes 10,273 11,417 Total current assets 218,925 221,913 Property, plant and equipment, net 105,946 104,292 Other assets: Debt issuance costs, net 2,229 2,607 Investment in affiliate 3,693 3,628 Goodwill 1,724 1,724 Other, net 1,712 1,603 Total other assets 9,358 9,562 $ 334,229 $ 335,767 (Continued on following page) 4 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at March 31, 2009 is unaudited) March 31, 2009 December 31, 2008 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 33,664 $ 43,014 Short-term financing 1,340 2,228 Accrued and other liabilities 39,111 39,236 Current portion of long-term debt 1,980 1,560 Total current liabilities 76,095 86,038 Long-term debt 98,681 103,600 Noncurrent accrued and other liabilities 10,300 9,631 Deferred income taxes 7,260 6,454 Contingencies (Note 10) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 24,958,330 shares issued 2,496 2,496 Capital in excess of par value 127,677 127,337 Accumulated other comprehensive loss (48 ) (120 ) Retained earnings 31,241 19,804 164,366 152,517 Less treasury stock at cost: Common stock, 3,848,518 shares 22,473 22,473 Total stockholders' equity 141,893 130,044 $ 334,229 $ 335,767 See accompanying notes. 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, 2009 and 2008 2009 2008 (In Thousands, Except Per Share Amounts) Net sales $ 150,197 $ 160,455 Cost of sales 109,469 122,698 Gross profit 40,728 37,757 Selling, general and administrative expense 21,375 18,764 Provisions for losses on accounts receivable 52 90 Other expense 43 181 Other income (162 ) (610 ) Operating income 19,420 19,332 Interest expense 1,911 2,454 Gain on extinguishment of debt (1,322 ) - Non-operating other income, net (23 ) (517 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 18,854 17,395 Provisions for income taxes 7,349 6,720 Equity in earnings of affiliate (240 ) (232 ) Income from continuing operations 11,745 10,907 Net loss from discontinued operations 2 - Net income 11,743 10,907 Dividends on preferred stocks 306 306 Net income applicable to common stock $ 11,437 $ 10,601 Weighted-average common shares: Basic 21,110 21,057 Diluted 23,671 24,992 Income per common share: Basic $ .54 $ .50 Diluted $ .51 $ .46 See accompanying notes. 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Three Months Ended March 31, 2009 Common Stock Shares Non-Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Retained Earnings Treasury Stock-Common Total (In Thousands) Balance at December 31, 2008 24,958 $ 3,000 $ 2,496 $ 127,337 $ (120 ) $ 19,804 $ (22,473 ) $ 130,044 Net income 11,743 11,743 Amortization of cash flow hedge 72 72 Total comprehensive income 11,815 Dividends paid on preferred stock (306 ) (306 ) Stock-based compensation 261 261 Excess income tax benefit associated with stock-based compensation 79 79 Balance at March 31, 2009 24,958 $ 3,000 $ 2,496 $ 127,677 $ (48 ) $ 31,241 $ (22,473 ) $ 141,893 See accompanying notes. 7 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 and 2008 2009 2008 (In Thousands) Cash flows from continuing operating activities: Net income $ 11,743 $ 10,907 Adjustments to reconcile net income to net cash provided (used) by continuing operating activities: Net loss from discontinued operations 2 - Deferred income taxes 1,950 1,010 Gain on extinguishment of debt (1,322 ) - Loss (gain) on sales and disposals of property and equipment 13 (45 ) Depreciation of property, plant and equipment 3,796 3,091 Amortization 245 279 Stock-based compensation 261 192 Provisions for losses on accounts receivable 52 90 Provision for (realization of) losses on inventory (3,032 ) 169 Provision for losses on firm sales commitments - 137 Equity in earnings of affiliate (240 ) (232 ) Distributions received from affiliate 175 280 Changes in fair value of commodities contracts 1,498 (53 ) Changes in fair value of interest rate contracts 70 187 Cash provided (used) by changes in assets and liabilities: Accounts receivable 4,055 (12,424 ) Inventories 8,842 (5,710 ) Other supplies and prepaid items (538 ) (657 ) Accounts payable (7,748 ) (1,027 ) Customer deposits 522 (2,451 ) Deferred rent expense 490 (6,314 ) Other current and noncurrent liabilities (2,000 ) 5,291 Net cash provided (used) by continuing operating activities 18,834 (7,280 ) Cash flows from continuing investing activities: Capital expenditures (7,195 ) (4,985 ) Proceeds from sales of property and equipment 1 55 Proceeds from restricted cash 148 172 Other assets (108 ) (176 ) Net cash used by continuing investing activities (7,154 ) (4,934 ) (Continued on following page) 8 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, 2009 and 2008 2009 2008 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ 143,503 $ 126,031 Payments on revolving debt facilities (143,503 ) (126,031 ) Acquisition of 5.5% convertible debentures (4,174 ) - Payments on other long-term debt (267 ) (277 ) Payments on short-term financing (888 ) (394 ) Proceeds from exercise of stock options - 206 Purchase of treasury stock - (3,421 ) Excess income tax benefit associated with stock-based compensation and stock options exercised 79 702 Dividends paid on preferred stock (306 ) (306 ) Net cash used by continuing financing activities (5,556 ) (3,490 ) Cash flows of discontinued operations: Operating cash flows (20 ) (34 ) Net increase (decrease) in cash and cash equivalents 6,104 (15,738 ) Cash and cash equivalents at beginning ofperiod 46,204 58,224 Cash and cash equivalents at end of period $ 52,308 $ 42,486 Supplemental cash flow information: Cash payments for income taxes, net of refunds $ 4,159 $ 2,745 Noncash investing and financing activities: Receivable associated with a property insurance claim $ 1,135 $ - Current other assets, accounts payable and long-term debt associated with property, plant and equipment $ 2,444 $ 2,098 Debt issuance costs associated with the acquisition of the 5.5% convertible debentures $ 204 $ - See accompanying notes. 9 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATEDFINANCIAL STATEMENTS (Unaudited) Note 1: Basis of PresentationThe accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the "Company", "We", "Us", or "Our") and its subsidiaries. We are a manufacturing, marketing and engineering company which is primarily engaged, through our wholly-owned subsidiary ThermaClime, Inc. (“ThermaClime”) and its subsidiaries, in the manufacture and sale of geothermal and water source heat pumps and air handling products (the "Climate Control Business") and the manufacture and sale of chemical products (the "Chemical Business"). The Company and ThermaClime are holding companies with no significant assets or operations other than cash and cash equivalents and our investments in our subsidiaries.
